



Exhibit 10.13
FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this "Fifth Amendment") is made effective as of
December 1, 2013 (the "Effective Date"), by and between UNION TOWER, LLC, a
Delaware limited liability company ("Landlord") and HURON CONSULTING SERVICES
LLC, a Delaware limited liability company, successor by assignment to HURON
CONSULTING GROUP LLC ("Tenant"). The 10th/11th Floor Premises (as defined
herein) shall be deemed leased as of such Effective Date, but delivery shall
only be required as provided herein.
WITNESSETH


A.Landlord and Tenant's predecessor in interest entered into that certain Office
Lease dated December, 2003 (the "Original Lease"), as amended by that certain
First Amendment to Lease dated as of August 23, 2004 (the "First Amendment"),
and by that certain Second Amendment to Lease dated May 14, 2007 (the "Second
Amendment"), and by that certain Third Amendment to Lease dated April 2, 2010
(the "Third Amendment"), and by that certain Fourth Amendment to Lease dated
December 31, 2012 (the "Fourth Amendment") together with the Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, and the Fourth
Amendment, the "Amended Lease"), whereby Landlord leased to Tenant certain
premises consisting of a total of 129,395 square feet of rentable area (the
"Existing Premises"), consisting of the entire fourth, fifth, eighth, ninth,
sixteenth, and seventeenth floors, each of which contain 20,667 square feet of
rentable area, together with 5,393 square feet of rentable area on the third
floor, all in that certain office building known as Union Tower, located at 550
West Van Buren Street, Chicago, Illinois (the "Building").


B.    Landlord and Tenant now desire to amend the Amended Lease to modify the
Premises and Rent, to further expand the Premises, and to amend the Amended
Lease in certain other respects.


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into the Amended Lease, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:


1.Defined Terms. All defined terms used herein shall have the same meanings as
are ascribed to such defined terms in the Amended Lease, except as otherwise
specifically provided herein. As used herein and in the Amended Lease the term
"Lease" shall mean the Amended Lease as modified by this Fifth Amendment.


2.Modification of Premises and Tenant's Pro Rata Share.


(a)Addition of Tenth Floor Space to Premises. Effective as of March 1, 2014 (the
"10th Floor Commencement Date"), (i) the tenth floor of the Building, containing
20,667 square feet of rentable area (the "10th Floor Premises") shall be added
to the Premises, as defined in the Lease, (ii) the Premises shall consist of
150,062 square feet of rentable area in the aggregate, (iii) the 10th Floor
Premises shall be deemed to be included in all references in the Lease to
"Premises", and (iv) Tenant's Pro Rata Share shall be amended to be 45.1167%.





--------------------------------------------------------------------------------





(b)Addition of Eleventh Floor Space to Premises. Effective as of January 1, 2015
(the "11th Floor Commencement Date"), (i) Suite 1100 on the 11th floor of the
Premises, containing 9,850 square feet of rentable area (the "11th Floor
Premises" and collectively, with the 10th floor Premises, the "10th/11th Floor
Premises") shall be added to the Premises, as defined in the Lease, (ii) the
Premises shall consist of 159,912 square feet of rentable area in the aggregate,
(iii) the 11th Floor Premises shall be deemed to be included in all references
in the Lease to "Premises", and (iv)Tenant's Pro Rata Share shall be amended to
be 48.0782%.


(c)Replacement Exhibit A. The 10th/11th Floor Premises are depicted on Exhibit A
attached hereto.


(d)Possession. Landlord shall deliver possession of the 10th Floor Premises to
Tenant in broom clean condition on the later of (i) December 1, 2013, or (ii)
the date of Landlord's receipt of fully executed versions of this Fifth
Amendment and the Consent of Guarantor attached hereto. Landlord shall deliver
possession of the 11th Floor Premises to Tenant in broom clean condition on the
11th Floor Commencement Date, provided, however, at Tenant's option effective
thirty (30) days after prior written notice to Landlord, Tenant may elect to
take possession of the 11th Floor Premises at any time on or after September 1,
2014. Any possession of the 10th Floor Premises prior to the 10th Floor
Commencement Date or of the 11th Floor Premises prior to the 11th Floor
Commencement Date shall be deemed to be upon all the terms, covenants,
conditions, and provisions of the Lease, subject to the provisions of Paragraph
7 below with respect to Abated Rent. In addition to the Abated Rent as provided
in Paragraph 7 below, Tenant shall be entitled to an abatement of Base Rent and
of Tenant's Pro Rata Share of Taxes and Operating Expenses for (a) any early
possession of the 10th Floor Premises prior to the 10th Floor Commencement Date
and (b) any early possession of the 11th Floor Premises prior to the 11th Floor
Commencement Date, but all other costs and charges specified in the Lease shall
remain as due and payable pursuant to the provisions of the Lease.


3.Deletion of Expansion Option and Reaffirmation of Extension Option. Section 9
of the Fourth Amendment entitled "Expansion Option" is hereby deleted and shall
have no further force or effect. The Extension Option set forth in the Fourth
Amendment shall remain in full force and effect and shall apply to the Premises,
as enlarged to include the 10th Floor Premises and the 11th Floor Premises.


4.Base Rent.


(a)    10th/11th Floor Space. Effective as of March 1, 2014, the Base Rent for
the 10th Floor Premises shall be $16.50 per square foot of rentable area
escalating by $.50 per square foot of rentable area on each January 1
thereafter. Effective January 1, 2015, the Base Rent for the 11th Floor Premises
shall be $17.25 per square foot of rentable area escalating by $.50 per square
foot of rentable area on each January 1 thereafter.


(b)     Entire Premises. Notwithstanding anything in the Lease to the contrary,
the parties hereby confirm that the schedule of Base Rent





--------------------------------------------------------------------------------





payable with respect to the Premises, from and after the Effective Date through
and including September 30, 2024, after all rent abatements set forth in Section
7 herein and in previous amendments to the Original Lease, but excluding any
space added in the future in excess of the 159,912 square feet of rentable area
described herein, shall be as provided in Exhibit B hereto, provided, however,
such Base Rent shall be subject to further adjustment if Tenant elects to apply
certain amounts from the Existing Allowance (defined herein) to Base Rent as
permitted by the terms of the Fourth Amendment.


5.Condition of Premises. Tenant shall accept the 0th Floor Premises in "as-is,
where-is" condition on the 10th Floor Commencement Date. Tenant shall accept the
11th Floor Premises in "as-is, where-is" condition on the 11th Floor
Commencement Date. No promise of Landlord to alter, remodel or improve the
10th/11th Floor Premises, the Premises or the Building and no representation
respecting the condition of the 10th/11th Floor Premises, the Premises, or the
Building has been made by Landlord to Tenant other than as expressly set forth
in this Fifth Amendment.


6.Allowance and Tenant Improvements. Landlord shall give Tenant a total
aggregate allowance (the "10th/11th Floor Allowance") of $1,680,852.50
($57.50/rsf for the 20,667 square feet of rentable area in the 10th Floor
Premises and $50.00/rsf for the 9,850 square feet of rentable area in the 11th
Floor Premises) as a credit towards the cost of performing certain improvements
in the Premises and/or 10th/11th Floor Premises, including but not limited to
hard construction costs, soft costs, permit fees, moving costs, telephone
cabling costs, specialty consulting fees, the cost of architectural drawings,
MEP drawings, general conditions, overhead and profit of the general contractor
and subcontractors, and the cost of wiring, furniture, fixtures and equipment
for the Premises, as more particularly described in that certain Work Letter
(the "Work Letter") attached hereto and made a part hereof as Exhibit C and
defined therein as the "Work". The 10th/11th Floor Allowance described in this
Section 6 shall be in addition to and separate from the $3,958,220.00 Allowance
described in Section 6 of the Fourth Amendment (sometimes referred to herein as
the "Existing Allowance"). Landlord shall not be obligated to fund the 10th/11th
Floor Allowance prior to the following dates: $1,188,352.50 no earlier than
December 1, 2013, and the remaining $492,500.00 no earlier than September 1,
2014. The 1Oth/11th Floor Allowance shall be paid upon receipt of lien waivers,
invoices and other documentation reasonably requested by Landlord, as provided
in the Work Letter. All work to be performed by Tenant in the Premises shall be
performed in a good and workmanlike manner in accordance with the Lease and the
Work Letter. $1,188,352.50 of the 10th/11th Floor Allowance must be used on or
before December 31, 2015, and the remaining $492,500.00 of the 10th/11th Floor
Allowance must be used on or before December 31, 2016, or it will no longer be
available to Tenant.


7.Rent Abatement. Notwithstanding anything in Section 4 or elsewhere to the
contrary herein, so long as Tenant is not in default under the Lease after
expiration of all applicable cure periods, Tenant shall be entitled to an
abatement of Base Rent and of Tenant's Pro Rata Share of Taxes and Operating
facpenses (collectively, the "Abated Rent") as follows: (i) for the 10th Floor
Premises, from the 10th Floor Commencement Date through and including December
31, 2014, and (ii) for the 11th Floor Premises, from the 11th Floor





--------------------------------------------------------------------------------





Commencement Date through and including September 30, 2015 (the "Rent Abatement
Period"). During the Rent Abatement Period, only Base Rent and Tenant's Pro Rata
Share of Taxes and Operating Expenses shall be abated, and all other costs and
charges specified in the Lease shall remain as due and payable pursuant to the
provisions of the Lease.


8.Amendment of Right of First Offer. Section 8 of the Fourth Amendment is hereby
amended as of the Effective Date to provide that "Offer Space" as used in
Section 8 shall include only space either on the eleventh floor, or space
containing at least 8,000 square feet of contiguous rentable area on other
floors, but excluding any lease, renewal, extension, option, and/or renewal with
respect to the fifteenth floor or any portion thereof by or with Crump Insurance
Services, Inc., CRC Insurance Services, Inc. and/or their respective
affiliates,-successors and/or assigns (collectively, "Crump"), provided,
however, if at any time the space occupied by Crump becomes available due to a
termination or expiration of the then-existing Crump lease or otherwise,
Tenant's Right of First Offer shall be reinstated with respect to such space.
Further, Tenant's Right of First Offer is subject to those existing tenant
rights listed on updated Exhibit D hereto, which shall replace Exhibit C
attached to the Fourth Amendment.


9.Amendment of Right To Terminate. The definition of "Lease Costs" in Section 10
of the Fourth Amendment is hereby amended to provide as follows:


““Lease Costs” shall be the sum of all of the following amounts (i) all leasing
commissions relatedto the Fourth Amendment, this Fifth Amendment and any and all
additional space now or hereafter added to the Premises after the Effective Date
of the Fourth Amendment, including without limitation any Offer Space, (ii) the
10th/11th Floor Allowance, the Existing Allowance, and all other tenant
improvement allowances paid after the Effective Date of the Fourth Amendment,
including without limitation, those paid in connection with any Offer Space,
and/or other space leased by Tenant hereunder (if any), (iii) the amount of all
Abated Rent and other rent concessions granted pursuant to the terms of the
Fourth Amendment (whether applicable to periods before or after the Effective
Date of the Fourth Amendment), this Fifth Amendment and all further Lease
amendments executed after the Effective Date, (iv) rent loss incurred (net of
sublease income from CRC Insurance Services, Inc.) by Landlord's removal of
Suite 1520 from the Premises when and as provided in the Fourth Amendment, and
(v) Base Rent and of Tenant's Pro Rata Share of Taxes and Operating Expenses for
the entire Premises for a two (2) month period, at the rate in effect as of the
Termination Date. There shall be no duplication of costs included in Lease
Costs, and Lease Costs shall be deemed to be "amortized" only to the extent of
Base Rent actually received by Landlord with respect to the applicable space."”


10.Security Deposit.


(a)    Amount. Notwithstanding anything contained in the Lease to the contrary,
Landlord and Tenant agree that, effective as of January 1, 2014, the Security
Deposit described in Section 35 of the Lease shall be increased to Eight Hundred
Thousand and 00/l00ths Dollars ($800,000.00), through the remainder of the Term,
subject to further





--------------------------------------------------------------------------------





increase if the size of the Premises is increased after the date hereof by
exercise of Tenant's Right of First Offer, in accordance with the terms stated
in the Offer Notice.


(b)    Solvency of Letter of Credit Issuer. ff the Security Deposit is in the
form of a letter of credit, and during the Term of this Lease, the issuer of the
letter of credit either: (1) fails to maintain a rating of at least AA- S&P or a
Aa3 Moody's (the "Required Rating"), or (2) is declared insolvent by the FDIC,
then Landlord shall be entitled to require that the letter of credit be
re-issued (within fifteen (15) business days following Landlord's delivery of a
written demand for re-issuance, provided that in any event such re-issuance must
occur prior to any declaration of insolvency) by a financial institution with
the Required Rating and delivered to Landlord, or replaced with cash by Tenant;
and if Tenant fails to do so within such fifteen (15) business day period after
notice from Landlord, Landlord may immediately draw the full amount of the
letter of credit. All costs for the issuance (or reissuance as required by
Landlord in the event of Landlord's sale of the Property) of said letter of
credit shall be paid by Tenant. In the event that the letter of credit is
re-issued or Tenant replaces the letter of credit with cash, Landlord shall
promptly return the original letter of credit to Tenant.


11.Broker. Tenant and Landlord each represents to the other party that except
for U.S. Equities Asset Management and Jones Lang LaSalle Midwest, LLC (whose
commissions, if any, shall be paid by Landlord, pursuant to separate agreement),
Landlord and Tenant have not dealt with any real estate broker, salesperson or
finder in connection with this Fifth Amendment, and no other such person
initiated or participated in the negotiation of this Fifth Amendment or is
entitled to any commission in connection herewith. Tenant hereby agrees to
indemnify, defend and hold Landlord, its property manager and their respective
employees harmless from and against any and all liabilities, claims, demands,
actions, damages, costs and expenses (including attorneys' fees) arising from
either (i) a claim for a fee or commission made by any broker, other than the
Brokers, claiming to have acted by or on behalf of Tenant in connection with
this Fifth Amendment, or (ii) a claim of, or right to, lien under the Statutes
of Illinois relating to real estate broker liens with respect to any such broker
retained by Tenant. Landlord hereby agrees to indemnify, defend, and hold Tenant
and its employees harmless from and against any and all liabilities, claims,
demands, actions, damages, costs, and expenses (including attorneys' fees)
arising from either (i) a claim for a fee or commission made by any broker,
other than the Brokers, claiming to have acted by or on behalf of Landlord in
connection with this Fifth Amendment, or (ii) a claim of, or right to, lien
under the Statutes of Illinois relating to real estate broker liens with respect
to any such broker retained by Landlord.


12.Energy and Environmental Initiatives. Tenant shall reasonably cooperate with
Landlord in any commercially reasonable programs in which Landlord may elect to
participate relating to the Building's (i) energy efficiency, management, and
conservation; (ii) water conservation and management; (iii) environmental
standards and efficiency; (iv) recycling and reduction programs; and/or (v)
safety, which participation may include, without limitation, the Leadership in
Energy and Environmental Design (LEED) program and related Green Building Rating
System promoted by the U.S. Green Building Council, as





--------------------------------------------------------------------------------





well as the Energy Star program promoted by the U.S. Environmental Protection
Agency and the U.S. Department of Energy. All carbon tax credits and similar
credits, offsets and deductions are the sole and exclusive property of Landlord.


13.Submission. Submission of this Fifth Amendment by Landlord or Landlord's
agent, or their respective agents or representatives, to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this Fifth Amendment unless and until this Fifth
Amendment is fully signed and delivered by Landlord and Tenant. It is further
understood that this Fifth Amendment is subject to: (i) review and approval by
Landlord of Tenant's current financial condition; and (ii) review and approval
of this proposed Fifth Amendment by Landlord's Investment Committee. provided,
however, the execution and delivery by Tenant of this Fifth Amendment to
Landlord or Landlord's agent, or their respective agents or representatives,
shall constitute an irrevocable offer by Tenant to amend the Lease on the terms
and conditions herein contained, which offer may not be revoked for five (5)
business days after such delivery.


14.Binding Effect. The Lease, as hereby amended, shall continue in full force
and effect, subject to the terms and provisions thereof and hereof. This Fifth
Amendment shall be binding upon and inure to the benefit of Landlord, Tenant and
their respective successors and permitted assigns.


15.Exculpatory Clause.


(a)Landlord. It is expressly understood and agreed by and between the parties
hereto, anything in the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, indemnities and agreements
herein made on the part of Landlord, are made and intended, not with the
intention of binding Landlord personally or the assets of Landlord, but are made
and intended for the purpose of subjecting only Landlord's interest in the Real
Property, Premises and the Building, as the same may from time to time be
encumbered, to the terms of the Lease and for no other purpose whatsoever. No
personal liability shall at any time be asserted or enforceable against Landlord
or its stockholders, officers, employees or partners or their respective heirs,
legal representatives, successors and assigns on account of the Lease or on
account of any representation, warranty, covenant, undertaking, indemnity or
agreement of Landlord or Tenant, as applicable in the Lease. All such personal
liability of Landlord, if any, is expressly waived and released by Tenant and by
all persons claiming by, through or under Tenant.


(b)Tenant.     It is expressly understood and agreed by and between the parties
hereto, anything herein to the contrary notwithstanding, Tenant's individual
stockholders, officers, employees and partners shall have no personal liability
to Landlord on account of the Lease for the obligations of Tenant hereunder,
except to the extent, if any, that such obligations may affect the value of any
ownership interest such person may have in Tenant. Tenant's liabilities under
the Lease shall be satisfied solely from Tenant's assets and any security
deposit or other guaranty or collateral expressly provided by Tenant. Nothing
herein is intended, however, to release any individual from liability for its
own separate acts or omissions apart from the obligations of Tenant under the





--------------------------------------------------------------------------------





Lease, and nothing shall be deemed to release Tenant from personal liability
hereunder.


16.Conflict. In the event of any conflict between the terms of the Amended Lease
and the terms of this Fifth Amendment, the terms of this Fifth Amendment shall
control.


17.Governing Law. Interpretation of this Fifth Amendment shall be governed by
the laws of the State of Illinois.


18.Guaranty. As a condition precedent to Landlord's execution of this Fifth
Amendment, Huron Consulting Group, Inc., a Delaware corporation, shall execute
the Consent of Guarantor following the signature pages of the parties hereto,
confirming that the Guaranty shall apply to the Lease as amended by this Fifth
Amendment and shall remain in full force and effect throughout the Term.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Fifth Amendment is executed as of the day and year
aforesaid.


LANDLORD:


UNION TOWER, LLC,
a Delaware limited liability company


By: UNION TOWER II, LLC, a Delaware limited liability company, its sole member
By: PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, its member, solely
for its Principal U.S. Property Separate Account, formerly known as Principal
Life Insurance Company, an Iowa corporation, for its Real Estate Separate
Account


By: PRINCIPAL REAL ESTATE
INVESTORS, LLC, a Delaware limited liability company, its authorized signatory


                            
By:
/s/ Brian Sandfort
Name:
Brian K. Sandfort
Title:
Managing Director, Asset Management
Date:
 



                            
By:
/s/ Katherine Gibbons
Name:
Katherine Gibbons
Title:
Investment Director
Date:
12/10/13





TENANT:


HURON CONSUTLING SERVICES LLC,
a Delaware limited liability company


                            
By:
/s/ C. Mark Hussey
Name:
C. Mark Hussey
Title:
EVP, CFO & Treasurer






--------------------------------------------------------------------------------









CONSENT AND AGREEMENT OF GUARANTOR




The undersigned Guarantor executed a Guaranty dated as of December 31, 2012 (the
"Guaranty ") guaranteeing to Landlord, the payment and performance of all
obligations of Tenant under the Lease. Guarantor hereby consents and agrees to
the modifications and all other matters contained in the forgoing Fifth
Amendment. The Guaranty shall continue to be in full force and effect and shall
remain unaffected and unchanged except as amended and modified to include the
Fifth Amendment. The Guaranty is hereby ratified and reaffirmed, and Guarantor
specifically acknowledges the continuing validity and enforceability thereof.


GUARANTOR:
HURON CONSULTING GROUP, INC.,
a Delaware corporation


    
                                
By:
/s/ C. Mark Hussey
Its:
EVP, CFO & Treasurer








--------------------------------------------------------------------------------









EXHIBIT A


THE INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------









EXHIBIT B


BASE RENT SCHEDULE FOR ENTIRE PREMISES FROM AND AFTER 12/1/2013




a5thamendmentrentschedule.jpg [a5thamendmentrentschedule.jpg]





--------------------------------------------------------------------------------







EXHIBIT C


WORK LETTER


This Work Letter ("Work Letter") is a part of that certain Fifth Amendment to
Lease between HURON CONSULTING SERVICES, LLC, a Delaware limited liability
company, as successor by assignment to HURON CONSULTING GROUP LLC, a Delaware
limited liability company, as “Tenant” and UNION TOWER LLC, a Delaware limited
liability company, as “Landlord”, relating to certain Premises as defined and
more fully identified at the building located at 550 West Van Buren Street,
Chicago, Illinois (the "Building"). Capitalized terms used herein, unless
otherwise defined in this Work Letter, shall have the respective meanings
ascribed to them in the Lease, as amended by the Fifth Amendment. This Work
Letter is incorporated by referenced into the Lease and made a part thereof.


For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:


1. WORK. Tenant, at its sole cost and expense, shall perform, or cause to be
performed, the work and all other tenant improvements (collectively, the “Work”)
in the Premises provided for in the Approved Plans and Budget (as defined in
Paragraph 2 hereof). Subject to Tenant's satisfaction of the conditions
specified in this Work Letter, Tenant shall be entitled to the 10th/11th Floor
Allowance (as defined in the Fifth Amendment).


2. PRE-CONSTRUCTION ACTIVITIES.


(a)On or before the commencement of the Work, Tenant shall submit the Plans (as
hereinafter defined) for the Work, which Plans shall be subject to Landlord's
approval which will not be unreasonably withheld, conditioned or delayed. Prior
to commencement of the Work, Tenant shall submit the following information and
items to Landlord for Landlord's review and approval, which will not be
unreasonably withheld, conditioned or delayed:


(i)A budget (the "Budget") and an itemized statement of estimated construction
and other costs (as such figure may be revised from time to time, the "Cost" or
"Costs"), including all fees for permits and architectural and engineering fees
and a reasonable contingency reserve. Such Budget and Cost amounts shall be
revised as is reasonably necessary to reflect actual costs due to change orders,
as shown in contracts, or for other reasons during the progress of the Work.


(ii)The names and addresses of Tenant's contractors (and said contractor's
subcontractors) and materialmen to be engaged by Tenant for the Work
(individually, a "Tenant Contractor," and collectively, "Tenant's Contractors").
Each of Tenant's Contractors shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably





--------------------------------------------------------------------------------





withheld, conditioned or delayed. If such contractor complies with Landlord's
reasonable criteria and is duly qualified to perform the Work, Landlord shall
approve such contractor. Landlord may, at its election, provide a list of
approved contractors for performance of those portions of work involving
electrical, mechanical, plumbing, heating, air conditioning or life safety
systems, from which Tenant may select its contractors or subcontractors for such
designated portions of work and such contractors or subcontractors will be
included in Tenant's bid process.


(iii)Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant's Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.


Tenant will update such information and items by notice to Landlord of any
changes thereto.


(b)    As used herein the term "Approved Plans" shall mean the Plans (as
hereinafter defined), as and when approved in writing by Landlord. As used
herein, the term "Plans" shall mean the full and detailed architectural and
engineering plans and specifications covering the Work (including, without
limitation, architectural, structural, mechanical, electrical, plumbing, HVAC,
and life safety work and all other items for which the 10th/11th Floor Allowance
is to be used and all architectural, mechanical and electrical working drawings
for such Work). The Plans shall be subject to Landlord's reasonable approval as
provided herein, which approval shall not be unreasonably withheld, conditioned
or delayed, and to the approval of all local governmental authorities requiring
approval of the Work and/or the Approved Plans. Landlord shall respond to
Tenant's submission of the Plans (giving detailed reasons in case of
disapproval) within seven (7) business days after their delivery to Landlord.
Landlord agrees not to unreasonably withhold, condition or delay its approval of
said Plans; provided, however, that Landlord shall not be deemed to have acted
unreasonably if it withholds it approval of the Plans because, in Landlord's
reasonable opinion: the Work as shown in the Plans is substantially likely to
adversely affect Building systems, the structure of the Building or the safety
of the Building and/or its occupants; the Work as shown on the Plans is
reasonably likely to impair Landlord's ability to furnish services to Tenant or
other tenants; the Work would increase the cost of operating the Building; the
Work would violate any Laws (or interpretations thereof); the Work is not in
accordance with then-current Building standards; the Work contains or uses
hazardous or toxic materials or substances; the Work would adversely affect the
appearance of the Building outside of the Premises; or the Work has a reasonable
likelihood of adversely affecting another tenant's premises. The foregoing
reasons, however, shall not be exclusive of the reasons for which Landlord may
withhold consent, whether or not such other reasons an similar or dissimilar to
the foregoing. If Landlord notifies Tenant that changes are required to the
final Plans submitted by Tenant, Tenant shall prior to commencement of any Work,
submit to Landlord, for its approval, the Plans amended in accordance with the
changes so required. Landlord





--------------------------------------------------------------------------------





shall respond to Tenant's submission of such amended Plans within three (3)
business days of receipt, it being agreed that Landlord's approval thereto shall
be limited to those items to which Landlord had objected pursuant to the prior
submission of the Plans. Such procedure for review with respect to any further
objections to the Plans by Landlord shall continue until the Plans are finally
approved by Landlord. If Landlord fails to respond to any request for approval
of Plans within the time period provided herein, Tenant shall send a further
notice to Landlord with the following typed in bold face type in a clearly
visible location on the outside of the notice: "THIS CONTAINS PLANS SUBMITTED TO
LANDLORD PURSUANT TO A LEASE. LANDLORD'S FAILURE TO RESPOND IN WRITING WITHIN
THREE (3) BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE LANDLORD'S APPROVAL OF
SUCH PLANS." If Landlord fails to respond within three (3) business days after
receipt of such second notice, Landlord shall be deemed to have approved the
Plans as submitted. The Plans shall also be revised, the Work shall be changed,
all at Tenant’s cost and expense (but payable from the 10th/11th Floor
Allowance), to incorporate any work required in the Premises by any local
governmental field inspector. Landlord's approval of the Plans shall in no way
be deemed to be (i) an acceptance or approval of any element therein contained
which is in violation of any applicable Laws, or (ii) an assurance that work
done pursuant to the Approved Plans will comply with all applicable Laws (or
with the interpretations thereof) or satisfy Tenant's objectives and needs.


(c)    No demolition or Work shall be undertaken or commenced by Tenant in the
Premises being delivered to Tenant until (i) Tenant has delivered, and Landlord
has approved, all items set forth in Paragraph 2(a) above, and (ii) all
necessary building permits have been applied for and obtained by Tenant, and
copies of all of such permits have been delivered to Landlord. Notwithstanding
the foregoing or anything to the contrary in this Work Letter, Tenant shall have
the right to secure a separate permit for demolishing work (the "Demolishing
Work") prior to obtaining the applicable building permits and shall be entitled
to commence such Demolishing Work upon receipt of the applicable permit (without
waiting for such subsequent permits); provided, however, notwithstanding
anything to the contrary contained herein, Tenant shall be required to submit
full and detailed plans and drawings covering the Demolishing Work (the
"Demolition Drawings") to Landlord for Landlord's approval (which process for
approval shall follow the procedure set forth in Section 2(b) herein for
Approved Plans) prior to commencing any such Demolishing Work.


3. CHARGES AND FEES. Tenant shall pay Landlord a supervisory fee in an amount
equal to - 0 -- percent (0%) of the total costs of the materials and labor for
the Work (and all change orders with respect thereto), to defray Landlord's
administrative and overhead expenses incurred to review the Plans and coordinate
with Tenant's on-site project manager the staging and progress of the Work.
Notwithstanding the forgoing, if the Work as described in the Plans would have
any effect on Building systems or structure, Landlord shall be permitted to
submit the Plans to the Building's MEP engineer or other third party consultant
for review, and Tenant shall be responsible for the reasonable, out of pocket
costs incurred by Landlord for such review (the "Consultant





--------------------------------------------------------------------------------





Fee").


4. CHANGE ORDERS. All changes to the Approved Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
the Work which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall review all requested changes within two (2) business
days after their delivery to Landlord, provided, however, in the event of
extensive changes, such time period shall be extended to a length of time which
is reasonable under the circumstances not to exceed five (5) business days. All
delays caused by Tenant-initiated change orders, including, without limitation,
any stoppage of work during the change order review process, are solely the
responsibility of Tenant and shall cause no delay in the payment of Rent and
other obligations therein set forth. All increases in the cost of the Work
resulting from such change orders shall (subject to Paragraph 7 below) be borne
by Tenant. Notwithstanding the foregoing, insubstantial and non-structural
"field" changes of the type not customarily the subject of change orders and
which do not affect any Building systems shall not require Landlord's prior
written consent.


5. STANDARDS OF DESIGNAND CONSTRUCTION AND CONDITIONS OF TENANT'S PERFORMANCE.
All work done in or upon the Premises by Tenant shall be done according to the
standards set forth in this Paragraph 5, except as the same may be modified in
the Approved Plans approved by or on behalf of Landlord and Tenant.


(a)Tenant's Approved Plans and all design and construction of the Work shall
comply with all applicable statutes, ordinances, regulations, laws, codes and
industry standards, including, but not limited to, reasonable requirements of
Landlord's fire insurance underwriters and the Americans with Disabilities Act
of 1990 (42 U.S.C. §12101 et. seq.), as amended.


(b)Tenant shall, at its own cost and expense (but payable from the 10th/11th
Floor Allowance), obtain all required building permits and occupancy permits.
Tenant's failure to obtain such permits shall not cause a delay in the
obligation to pay Rent or any other obligations set forth in the Lease.


(c)Tenant shall, at its own cost and expense (but payable from the 10th/11th
Floor Allowance), obtain all required building permits and occupancy permits.
Tenant's failure to obtain such permits shall not cause a delay in the
obligation to pay Rent or any other obligations set forth in the Lease.


(d)Tenant shall use only new, first-class material in the Work comparable to
materials used in other tenant improvements in the Building, except where
explicitly shown in the Approved Plans. The Work shall be performed in a good
and workmanlike manner. Tenant shall obtain contractors' warranties of at least
one (1) year duration from the completion of the Work against defects in
workmanship and materials on all Work performed and equipment installed in the
Premises unless such warranties are not customarily obtained for the type of
work and/or material involved, in which event Tenant shall obtain customary





--------------------------------------------------------------------------------





warranties. Tenant hereby assigns to Landlord all warranties and guaranties
relating to the Work.


(e)Tenant and Tenant's Contractors shall make all commercially reasonable
efforts and take all commercially reasonable steps appropriate to assure that
all construction activities undertaken do not unreasonably interfere with the
operation of the Building or with other tenants and occupants of the Building.
In any event, Tenant shall during the performance of the Work and throughout the
term of the Lease comply with all reasonable rules and regulations existing from
time to time at the Building which have heretofore been provided to Tenant
(provided Landlord shall provide reasonable prior notice in respect of any new
rules and regulation or any modifications of existing rules and regulations).
Tenant and Tenant's Contractors shall take all reasonable precautionary steps to
minimize dust, noise and construction traffic, and to protect their facilities
and the facilities of others affected by the Work and to properly police all
personnel entering the Building in connection with the Work. Construction
equipment and materials are to be kept within the Premises (subject to the
limitations contained in the Fifth Amendment) and delivery and loading of
equipment and materials shall be done at such locations and at such time as
Landlord reasonably shall direct so as not to burden the constructions or
operation of the Building, provided that Landlord shall use commercially
reasonable efforts to coordinate the same.


(f)Landlord shall have the right to order Tenant or any of Tenant's Contractors
who violate the Union Tower General Rules and Regulations for Contractors (a
copy of which Tenant has received) or the other requirements of the Lease
imposed on Tenant or Tenant’s Contractors to cease work and remove its equipment
and employees from the Building provided, however, prior to any such order (i)
if the violation is of such a nature that it threatens in Landlord's reasonable
discretion to create a hazardous condition or disrupt building operations or
other tenants, then Landlord shall provide one (1) written notice and one (1)
day right to cure, and (ii) if the violation is of any other type, then Landlord
shall provide one (1) written notice and three (3) days right to cure; further
provided, however, that Landlord shall have no obligation to provide any notice
or cure rights as to either (i) or (ii) if a repeat violation of a substantially
similar type occurs. In any event, Landlord may make the continuation of work
contingent upon payment by Tenant or Tenant's Contractors of any damages or
costs incurred by Landlord or other tenants as a result of such violation. No
such action by Landlord shall delay the obligation to pay Rent or any other
obligations set forth in the Lease.


(g)Utility costs or charges for any service (including HVAC, hoisting and the
like) to the Premises in connection with and during the performance of the Work
shall be the responsibility of Tenant and shall be paid for by Tenant at
Landlord's standard rates then in effect, provided, however, Landlord shall not
charge for freight elevator usage unless an attendant or special operations are
required, at Landlord's reasonable discretion. Tenant shall pay for all support
services provided by Landlord's contractors at Tenant's written request or at
Landlord's reasonable discretion resulting from breaches or defaults beyond
applicable notice and cure periods by Tenant under this Work Letter. Tenant
shall have the





--------------------------------------------------------------------------------





nonexclusive right to use the freight elevators during the business day on a
first-come, first-serve basis without additional charges; all after-hours use
shall be subject to scheduling by Landlord and to Tenant's payment of Landlord's
out-of­pocket for such after-hours usage, including costs of necessary
personnel. Tenant shall arrange and pay for removal of construction debris and
shall not place debris in the Building's waste containers. If required by
Landlord by the giving of notice, Tenant shall sort and separate its waste and
debris for recycling and/or environmental law compliance purposes.


(h)Tenant shall permit access to the Premises by Landlord upon reasonable prior
notice to Tenant, and the Work shall be subject to inspection, by Landlord and
Landlord's architects, engineers, contractors and other representatives, at all
times during the period in which the Work is being constructed and installed and
following completion of the Work, provided that Landlord shall use reasonable
efforts to minimize its interference with the Work.


(i)Tenant shall proceed with its work expeditiously, continuously and
efficiently, and Tenant shall notify Landlord upon completion of the Work and
shall furnish Landlord and Landlord’s title insurance company with such further
documentation as may be reasonably necessary under the requirements herein.


(j)Tenant shall have no authority to deviate from the Approved Plans in
performance of the Work (except for de minimis deviations of a type customarily
not the subject of change orders), except as authorized by Landlord or its
designated representative in writing in a change order approved in writing by
Landlord. Tenant shall furnish to Landlord "as-built" drawings of the Work
within thirty (30) days after completion of the Work.


(k)Tenant shall impose on and enforce all applicable terms of this Work Letter
against Tenant's architect and Tenant's Contractors.


Tenant acknowledges and agrees that the Work will include any work, both within
and outside the Premises that may be necessary in order for Tenant to use and
occupy the Premises.


6. INSURANCE.


In addition to the insurance requirements set forth in the Lease, Tenant shall
also secure, pay for and maintain or cause Tenant's Contractors to secure, pay
for and maintain during the progress of the Work the following minimum coverages
and limits of liability:


(a)worker's compensation in amounts required by state statutes and employer's
liability insurance with limits of not less than $500,000;


(b)comprehensive or commercial general liability insurance in an amount not less
than $1,000,000 (One Million) per occurrence, whether involving bodily injury
liability (or death resulting therefrom) or





--------------------------------------------------------------------------------





property damage liability or a combination thereof with a minimum aggregate
limit of $2,000,000 (Two Million), and with umbrella coverage with limits not
less than $2,000,000 (Two Million). Such insurance shall provide for explosion
and collapse, completed operations coverage and broad form blanket contractual
liability coverage and damage to the property of others and arising from its
operations under the contract whether such operations are performed by Tenant's
Contractors or by anyone directly or indirectly employed by any of them;


(c)comprehensive automobile liability insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired or nonowned,
in an amount not less than $1,000,000 (One Million) combined single limit; and


(d)"Builder's All Risk" insurance in an amount to cover the full insurable value
of the work in the Premises, and shall insure against the perils of fire and
extended coverage and shall include "all risk" builder's risk insurance for
physical loss or damage including theft, vandalism and malicious mischief;


The policies required to be maintained by Tenant shall be with companies rated
Al0 or better in the most current issue of A.M. Best's Rating Guide. Insurers
shall be licensed to do business in the state in which the Premises are located
and domiciled in the USA. All policies (except the worker’s compensation policy)
shall be endorsed to include Landlord as an additional insured party. The waiver
of subrogation provisions contained in the Lease shall apply to all insurance
policies (except the workers' compensation policy) to be obtained by Tenant. The
insurance policy endorsements shall also provide that all additional insured
parties shall be given thirty (30) days' prior written notice of any reduction,
cancellation or nonrenewal of coverage. Tenant shall not permit Tenant's
Contractors to commence work until the required insurance has been obtained, and
copies of all applicable insurance certificates (including the general
contractor's) have been delivered to Landlord.


7. ALLOWANCE; EXCESS AMOUNTS.


(a)Upon Tenant's satisfaction of the requirements set forth in this Work Letter,
Landlord shall make the 10th/11th Floor Allowance available to Tenant to pay the
Costs of the Work (and after completion of the Work, for the purposes otherwise
provided in the Fifth Amendment). The 10th/11th Floor Allowance shall be funded
as the Tenant's Work is completed in accordance with the provisions of this Work
Letter.


(b)If the Costs of the Work based on the initial Budget (plus the Consultant
Fee) exceed the 10th/11th Floor Allowance, Tenant shall pay the amount of any
excess costs (the "Excess") prior to funding by Landlord of any funds from the
10th/11th Floor Allowance. Further, if during the course of the Work the Budget
is amended for any reason, or if Landlord reasonably estimates that the
then-unfunded 10th/11th Floor Allowance is insufficient to complete the Work,
Tenant shall pay Costs as necessary so that the remaining 10th/11th Floor
Allowance is at least equal to the remaining Costs. Tenant shall provide
Landlord with all documentation otherwise required for a Draw Request (defined
below)





--------------------------------------------------------------------------------





to evidence Tenant's payment of any such Excess. In addition to the Excess,
Tenant shall pay the costs of all work, if any, other than the Work which Tenant
may elect to do in the Premises (subject to Landlord's approval as provided
herein). If the Costs of the Work are less than the 10th/11th Floor Allowance,
then after Landlord's receipt of evidence of lien-free completion of the Work in
accordance with the provisions herein, Landlord shall make remaining amounts
available to Tenant for improvements to the Premises (subject to the limitations
in and as otherwise provided in the Fifth Amendment).


(c)Subject to Tenant's payment of any Excess as required by Section 7(b),
Landlord shall make progress payments from the 10th/11th Floor Allowance to
Tenant on a monthly basis, for the portion of the Tenant's Work performed during
the previous month, less a retainage of 10% of each progress payment
("Retainage"). Each of Landlord's progress payments shall be limited to an
amount equal to the aggregate amounts (reduced) by the Retainage) therefore paid
by Tenant to Tenant's contractors, subcontractors and material suppliers which
have not been subject to previous disbursements from the 10th/11th Floor
Allowance. Provided that Tenant delivers requisitions to Landlord on or prior to
the 1st day of any month, such progress payments shall be made within 30 days
next following the delivery to Landlord of requisitions therefor, which
requisitions shall be in the form of AIA document G702 ("Draw Requests"), set
forth the names of each contractor and subcontractor to whom payment is due, and
the amount thereof, and shall be accompanied by (i) copies of trailing lien
waivers from all contractors, subcontractors, and material suppliers whose
payment exceeds $25,000, covering all work and materials which are the subject
of the prior progress payment, (ii) the Tenant's Architect's certification on
the pay application that the work for which the requisition is being made has
been completed substantially in accordance with the plans and specifications
approved by Landlord, and (iii) such other documents and information as Landlord
may reasonably request, including any documents reasonably required by
Landlord's title company in connection with title drawdowns and endorsements.
Landlord shall disburse the Retainage upon submission by Tenant to Landlord of
Tenant's requisition therefor accompanied by all documentation required under
this paragraph together with (A) proof of the satisfactory completion of all
required inspections and issuance of any required approvals, permits and
sign-offs for the Tenant’s Work by governmental authorities having jurisdiction
thereover, (B) issuance of final lien and unconditional waivers by all
contractors and subcontractors covering all of the Tenant Work, (C) receipt of
as-built plans for the Work, and (D) a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems affected by the Work.


8. MISCELLANEOUS.


(a)If the Plans for the Work require the construction and installation of
additional life safety or other systems, Tenant agrees to pay all reasonable
costs and expenses arising from the construction and installation of such
additional systems, provided that the 10th/11th Floor Allowance may be applied
to all such costs and expenses.





--------------------------------------------------------------------------------





(b)Time is of the essence with respect to the express periods provided under
this Work Letter.


(c)Tenant hereby indemnifies Landlord for any loss, claims, damages or delays
arising from the actions of Tenant, the Tenant Contractor or Tenant’s agents on
the Premises or in the Building. Tenant shall keep the Premises and the Building
free from any liens arising out of any work performed, material furnished or
obligations incurred by or on behalf of Tenant. If Landlord determines that any
Work does not comply with the Approved Plans, or that the Work has not been
completed in accordance with this Work Letter. Landlord will notify Tenant and
Tenant agrees to use commercially reasonable efforts to cause such work to be
corrected. Landlord's payment of any payment request shall not be deemed to be
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in such payment request.


(d)If Tenant fails to make any payment relating to all or any portion of the
Work as required hereunder, and Tenant's failure to pay for such portion of the
Work creates a safety risk, building code violation, or an unsightly condition,
Landlord, at its option, may, after reasonable notice (unless the condition
requires immediate cure) complete such portion of the Work pursuant to the
Approved Plans necessary to cure such condition and continue to hold Tenant
liable for the costs thereof and all other costs due to Landlord. Tenant's
failure to pay any amounts owed by Tenant hereunder when due or Tenant's failure
to perform its obligations hereunder shall also constitute a Default under the
Lease, subject to applicable notice and cure periods, and Landlord shall have
all the rights and remedies granted to Landlord under the Lease for nonpayment
of any amounts owed therender or failure by Tenant to perform its obligations
thereunder.
(e)Notices under this Work Letter shall be given in the same manner as under the
the Lease.


(f)The headings set forth herein are for convenience only.


(g)This Work Letter sets forth the entire agreement of Tenant and Landlord
regarding the Work. This Work Letter may only be amended if in writing, duly
executed by both Landlord and Tenant. This Work Letter is incorporated into the
Lease by reference and made a part thereof to the extent applicable to the Work.


(h)All amounts due from Tenant hereunder shall be deemed to be additional Rent
due under the Lease. Notwithstanding any provision to the contrary contained in
the Lease, if a Default under the Lease or a breach (after the expiration of any
applicable notice and cure periods) by Tenant under this Work Letter occurs at
any time on or before completion of the Work, then in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the 10th/11th Floor
Allowance and/or Landlord may cause the assignment of the construction contract
to Landlord as set forth in this Work Letter.


9. LIMITATION OF LIABILITY. Any liability of Landlord and





--------------------------------------------------------------------------------





Tenant under this Work Letter shall be limited as provided in Section 15 of the
Fifth Amendment.





--------------------------------------------------------------------------------





EXHIBIT D


THE INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

























